Citation Nr: 1636513	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to death indemnity compensation.

2.  Entitlement to accrued benefits

3.  Entitlement to death pension (widow's pension).


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corp from March 1966 to September 1969.  The Veteran died in June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the Providence, Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Wilmington, Delaware, RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107 (a), 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015). 

In the Appellant's June 2013 substantive appeal (VA form 9), she requested a Travel Board hearing at her local RO office.  In an April 2014 Report of General Information, the Appellant was asked if she would be interested in a Video Conference hearing in lieu of Travel Board Hearing.  Subsequently, in June 2014 the Appellant wrote into VA to inform them that she would like the hearing rescheduled and requested that the hearing be conducted closer to her new address in Atlantic County, New Jersey.  In an email exchange in June 2014, VA had determined that the Appellant address placed her in the jurisdiction of the Philadelphia, Pennsylvania, RO.  In a July 2014 Report of General Information, the Appellant informed VA that she had not obtained a new address in New Jersey.  VA informed her that a hearing would not be scheduled until she had obtained an address in New Jersey and confirmed that she would not come to the hearing in Providence, Rhode Island.  In a March 2015 Report of General Information, the Veteran reiterated that she was unable to attend a May hearing because she in the process of moving to New Jersey.  She called in later and provided a mailing address and asked for her appeal to be transferred to the Newark RO.  As of yet, no action has been taken on this information.  Thus, as the Appellant has made clear that she wants a Video Conference hearing to be scheduled in her new location.  The Board finds that such a hearing should be scheduled before adjudication can proceed.

As the Regional Office schedules Video Conference Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should confirm the Veteran's present address, which as of the date of this decision appears to be in Wilmington, Delaware, and upon confirmation of her address, schedule the Appellant for a Video Conference Board hearing regarding this matter at the earliest available opportunity at the appropriate Regional Office.  Notification of the date and time of the hearing shall be sent to the Appellant at his latest address of record.  After the hearing is held, or if the Appellant fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





